DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/762,480 filed on 6/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 16, 18, 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irish (GB 2545280) in view of Lilly (US 2005/0236594).

Regarding claim 1, Irish teaches:
 A motor driven industrial actuator device comprising (Fig. 3 Vehicle 200): an actuator enclosure (Body of the vehicle) housing:
 An actuator motor in the form of a reversible electric motor (vehicle 200 has a motor; vehicles go forward and backward because of reversible motor), 
a control module (controller 103) and 
a drive comprising a shaft (drive 201- actuators and motor drive have a general shaft to output the motion to the load being actuated), the drive being configured to couple the actuator motor (the vehicle has a motor),
 an input (Fig. 5 shows an input to receive from charging port 305) for receiving an external power supply (Fig. 5 charging point 300; Page 4 ll. 4-5: a source of charging current, a charging point 300) and
 a battery pack (rechargeable battery pack 100) housed within the actuator enclosure (100 within 200), the battery pack being electrically connected to selectively drive the actuator motor (it’s well known that when charged, the battery drives the vehicle) and being electrically connectable to the  external power supply for charging (Rechargeable battery pack 100 is connected to charging point 300),
wherein the control module is configured to:
 receive data representative of a status of the external power supply,
 receive data representative of a charge state, a status of the battery pack (Page 4 ll. 8-9: the current sensor 109 monitors the charging current to the rechargeable battery 105 and provides a current signal to the controller 103), or data representative of a charge state and a status of the battery pack (Page 4 ll. 26-29: the controller 103 may send current request in response to making a determination about whether charging of the battery 105 is required based on at least one parameter of the battery , for example based on the voltage of the battery 105), 
cause the battery pack to be charged from the external power supply (Page 4 ll. 5-6: the controller 103 is configured to send a request to the charging point 300 for a charging current to supply the battery 105) when the external power supply is determined to be valid and present and the battery pack requires charging (Page 4: ll. 15-22: during charging; thus external power valid and present);
wherein the control module is configurable to operate in a plurality of modes, events (high temperature and low temperature), events (when battery charging fast or slow) and actions of operation (FET ON or FET OFF) in addition to a shutdown mode (Page 3 line 9: no current and abstract: stop charging current; i.e. no power supply; thus shutdown mode),  
wherein a plurality of modes, events and actions of operation include battery actuation (Page 7 ll. 3-22: charging and discharging battery, thus actuation) and self contained modes (when battery is charged, it is self contained), battery shutdown (page 2 line 28: charging current to the battery being tapped down, thus reducing it until shut down- see page 7 ll. 25-26) and battery actuation events (Page 7 ll. 3-22: charging and discharging battery, thus actuation event);
wherein in the battery actuation mode, the control module is configured to cause the external power supply to operate ancillary systems of the motor driven industrial actuator device (current sensor 109 and voltage sensor 111; ancillary interpreted as secondary system- Page 4 ll.26-33: the controller in response to parameter of battery, for example voltage, sends a current request to charging point, thus voltage sensor working as ancillary system after temperature sensor being the first and main system to control the charging current), including causing the battery pack to be charged by the external power supply until it receives a move command (vehicle drive provides the move command) and, in response to the move command, causes the battery pack to cause the motor driven industrial actuator device to be moved under power from the battery pack (the vehicle moves when the batteries are charged), in the form of a battery actuation event, and the battery pack to be discharged (Page 7 line 14);
wherein the motor driven industrial actuator device further comprises at least one temperature sensing device associated with the battery pack (Page 2 ll. 21-22: temperature sensor 107 that provides a temperature signal based on the temperature of the rechargeable battery),
wherein the control module is further configured, during charging of the battery pack to: 
- receive from the at least one temperature sensing device, data representative of a measured temperature associated with the battery pack (Page 2 ll. 24-27: the controller 103 to control the rechargeable battery 105 based on temperature signal provided by the temperature sensor 107; thus, temperature signal interpreted as data representative of measured temperature);
 - compare the measured temperature with a first predetermined threshold temperature (Page 2 ll. 27-29: in response to the temperature signal indicating that the temperature exceeds a first threshold temperature signal value; if exceeding then there’s comparing); and 
- if  the measured temperature is greater than the first predetermined threshold temperature (Page 2 ll. 27-29: in response to the temperature signal indicating that the temperature exceeds a first threshold temperature signal value), cause a charging current delivered from the external power (line 23: charging station as power source to charge the rechargeable battery 105; Page 4 ll. 4-5: a source of charging current, a charging point 300) supply to the battery pack to be reduced (Page 2 ll. 28-29: the charging current is tapered down as a function of increasing temperature and Page 2 line 31- page 3 line 6: a threshold temperature for example 42 ⁰C… the controller 103 may further throttle current so that less current is supplied to the battery for example 42 ⁰C) to prolong the life of the battery pack (Page 3 ll. 13-14: without damaging the battery).   
Irish doesn’t explicitly teach a valve or damper to be actuated via the shaft and the mains shutdown. 
However, Lilly teaches a valve to be actuated and controlled thus attached to motor via a shaft and a main supply shutoff, thus main shutdown (see Abstract).
Given the teaching of Lilly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor driven industrial actuator device of Irish with a valve system and main supply shutoff for a residential utility supply system.


Regarding claim 2, Irish teaches:
A motor-driven industrial actuator device according to claim 1, wherein if the measured temperature is greater than the first predetermined threshold temperature, the control module is configured to cause a charging current delivered from the external power supply to the battery pack to be reduced until the measured temperature is at or below the first predetermined threshold temperature (Page 2 ll. 28-29: the charging current is tapered down as a function of increasing temperature; tapered down means reduced gradually; and Page 2 line 31- page 3 line 6: a threshold temperature for example 42 ⁰C… the controller 103 may further throttle current so that less current is supplied to the battery for example 42 ⁰C).  

Regarding claim 3, Irish teaches:
A motor-driven industrial actuator device according to claim 1, the battery pack comprising a plurality of secondary lithium/nickel metal hydride/nickel cadmium cells arranged and configured for use in explosion-proof environments (Page 22: ll. 6-9: any lithium cells or other cell chemistries may be used).  

Regarding claim 4, Irish teaches:
A motor driven industrial actuator device comprising (Fig. 3 Vehicle 200): 
an actuator enclosure (Body of the vehicle) housing:
 an actuator motor in the form of a reversible electric motor vehicle 200 has a motor; vehicles go forward and backward because of reversible motor), 
a control module (controller 103) and 
a drive comprising a shaft (drive 201- actuators and motor drive have a general shaft to output the motion to the load being actuated) the drive being configured to couple the actuator motor (the vehicle has a motor) 
an input (Fig. 5 shows an input to receive from charging port 305) for receiving an external power supply (Fig. 5 charging point 300; Page 4 ll. 4-5: a source of charging current, a charging point 300) and 
a battery pack (rechargeable battery pack 100) housed within the actuator enclosure (100 within 200), the battery pack being electrically connected to selectively drive the actuator motor (the batteries when charged drive the car) and being electrically connectable to the external power supply for charging (Rechargeable battery pack 100 is connected to charging point 300) 
wherein the battery pack comprises a plurality of secondary lithium/nickel metal hydride/nickel cadmium cells arranged and configured for use in explosion-proof environments (Page 22: ll. 6-9: any lithium cells or other cell chemistries may be used).  
Irish doesn’t explicitly teach a valve or damper to be actuated via the shaft.
However, Lilly teaches a valve to be actuated and controlled thus attached to motor via a shaft and a main supply shutoff, thus main shutdown (see Abstract).
Given the teaching of Lilly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor driven industrial actuator device of Irish with a valve system for a residential utility supply system.

Regarding claim 5, Irish teaches:
A motor-driven industrial actuator device according to claim 4, further comprising a balanced charging circuit and a circuit configured to provide over voltage, over current and under voltage protection in respect of the battery cells (abstract: balances the cells if the charging current supplied to the battery exceeds a selected charging current threshold). 
 
Regarding claims 6 and 26, Irish teaches:
A motor-driven industrial actuator device according to claim 1, further comprising at least one heating device (Page 4 LL. 11-12: current restrictor, transistor such as a FET; transistors have a characteristic of heating) associated with the battery pack, and wherein the control module is further configured, during charging of the battery pack, to compare the measured temperature with a second predetermined threshold temperature  (Page 2 line 31- page 3 line 11: any temperature between 10-40 may be a predetermined second threshold, for example 38).
Irish doesn’t explicitly teach if the measured temperature is less than the second predetermined threshold temperature, cause the at least one heating device to be switched on until the measured temperature is at or above said second predetermined threshold temperature.  
However, it would be obvious to say if the measured temperature is less than the second predetermined threshold temperature (if measured temp is at 37, which is less than 38), cause the at least one heating device to be switched on (transistors such as FET switches on) until the measured temperature is at or above said second predetermined threshold temperature (FET would be switched, thus letting charging current until the temperature is above 38, for example until 41).  
Therefore, it would have been obvious to a person having ordinary skill in the art to cause the heating device to be switched on if the measured temperature is less than the second one until the measured temperature is at or above said second temperature to keep the circuit safe and prevent damage. 

Regarding claim 7, Irish teaches:
A motor-driven industrial actuator device according to claim 1, wherein the external power supply is a renewable energy 5 source, a harvested energy source, or a renewable and harvested energy source (charging station may be renewable energy).  

Regarding claim 8, Irish teaches:
A motor-driven industrial actuator device according to claim 1, further comprising ancillary systems (current sensor 109 and voltage sensor 111; ancillary interpreted as secondary system- Page 4 ll.26-33: the controller in response to parameter of battery, for example voltage, sends a current request to charging point, thus voltage sensor working as ancillary system after temperature sensor being the first and main system to control the charging current).  

Regarding claim 9, Irish teaches:
A motor-driven industrial actuator device according to claim 8, wherein the ancillary systems comprise sensors, transducers, and sensors and transducers connected by wired or wireless communication means (sensors connected in general in two ways wirelessly or wired) to a remote location for monitoring process conditions in respect of the actuator device (seat of the driver of the vehicle is a remote location for monitoring the process), and reporting data representative thereof (current sensor 109 and voltage sensor 111; ancillary interpreted as secondary system- Page 4 ll.26-29: the controller in response to parameter of battery, for example voltage send current request to charging point, thus voltage sensor working as ancillary system after temperature sensor being the first and main system to control the charging current.  

Regarding claim 10, Irish teaches:
A motor-driven industrial actuator device according to claim 9, wherein the communication means is only enabled when data is required to be transmitted to or from the remote location (when the driver of the vehicle plugs in the charging port, outside of the vehicle is a remote location).  

Regarding claim 11, Irish teaches:
A motor-driven industrial actuator device according to claim 8, wherein the external power supply is configured to run the ancillary systems of the motor-driven industrial actuator device (Fig. 5 shows the charging point 300 sending power thru the charging port 305 to the BMS 101 which incorporates the secondary sensors, thus external power supply configured to run the ancillary systems of vehicle).  

Regarding claim 12, Irish teaches:
A motor-driven industrial actuator device according to claim 8, wherein the external power supply charges the battery pack and the battery pack is configured to run the ancillary systems and to selectively drive the actuator motor (Fig. 5 shows the charging point 300 sending power thru the charging port 305 to the BMS 101, in the rechargeable battery pack 100, which incorporates the secondary sensors, thus external power supply configured to run the ancillary systems of vehicle).  

Regarding claim 13, Irish teaches:
A motor-driven industrial actuator device according to claim 1, comprising the control module being integral (controller 103 is integrated within vehicle 200) and configured to:
 - control the selective drive of the actuator motor according to a defined control process (Page 4: controller 103 controls charging current based on sensed parameters; this is a defined control process; Page 3 line 32- page 4 line 3: controller 103 comprises data store comprising stored relationship providing set current values, thus defined control process); and 
- receive, from a remote location (seat of the person driving the car is a remote location), data configured to update alter, and update and alter the control process.  

Regarding claim 14, Irish teaches:
A motor-driven actuator device according to claim 1, wherein the control module is configured to communicate a battery pack charge level (Page 4 ll. 26-29: the controller 103 may send current request in response to making a determination about whether charging of the battery 105 is required based on at least one parameter of the battery , for example based on the voltage of the battery 105), battery pack status, battery pack faults, or battery pack charge level, battery pack status (Page 4 ll. 8-9: the current sensor 109 monitors the charging current to the rechargeable battery 105 and provides a current signal to the controller 103), and battery pack faults to a user (driver of the car, such as person), visually remotely (it’s inherent it has a warning on display), via a wired or wireless network (the display is wirelessly of wired connected to the network), or remotely and via a wired or wireless network, optionally in the form of a data log.  

Regarding claim 16, Irish teaches:
A motor-driven industrial actuator device according to claim 1, wherein the control module may be configured to prevent actuator operation should the control module (a) determine a fault condition in the battery pack (temperature being above threshold is considered as fault), (b) determine that the charge level of the battery pack is below that able to allow a shutdown event (Page 3 line 9), or (c) a combination of (a) and (b).  

Regarding claims 18 and 23, Irish teaches:
A motor-driven industrial actuator device according to claim 1, wherein, in the shutdown mode, the control module is configured to move the actuator to any other mid position, any other limit of movement (if there is not current, then the actuator will limit movement to zero possibly), or any other mid position and any other limit of movement.  

Regarding claim 20, Irish teaches:
A battery management module (Page 1 ll. 16-17: battery management system BMS 101) for a motor-driven device (Fig. 3 Vehicle 200) comprising:
 an actuator enclosure (body of the vehicle) housing:
 an actuator motor (generally the vehicle has a motor) in the form of a reversible electric motor and 
a drive (drive 201- actuators and motor drive have a general shaft to output the motion to the load being actuated) comprising a shaft, the drive being configured to couple the actuator motor via shaft, 
an input (Fig. 5 shows an input to receive from charging port 305) for receiving an external power supply (Fig. 5 charging point 300; Page 4 ll. 4-5: a source of charging current, a charging point 300) and 
a battery pack (rechargeable battery pack 100) housed within the actuator enclosure (100 within 200), the battery pack being electrically connected to selectively drive the actuator motor (it’s inherent that when charged the battery drives the motor) and being electrically connectable to the external power supply for charging (Rechargeable battery pack 100 is connected to charging point 300), 
wherein the battery management module is configured to 
receive data representative of a status of the external power supply, 
receive data representative of a charge state, status of the battery pack (Page 4 ll. 8-9: the current sensor 109 monitors the charging current to the rechargeable battery 105 and provides a current signal to the controller 103 in the BMS 101), or a charge state and status of the battery pack, and
 cause the battery pack to be charged from the external power supply when the external power supply is determined to be valid, present and the battery pack requires charging (Page 4: ll. 15-22: during charging; thus external power valid and present),
wherein the battery management module further comprises at least one temperature sensing device associated with the battery pack (Page 2 ll. 21-22: temperature sensor 107 that provides a temperature signal based on the temperature of the rechargeable battery), 
wherein the battery management module is further configured, during charging of the battery pack to:
 - receive from the at least one temperature sensing device, data representative of a measured temperature associated with the battery pack (Page 2 ll. 24-27: the controller 103, comprised in the BMS 101, to control the rechargeable battery 105 based on temperature signal provided by the temperature sensor 107; thus, temperature signal interpreted as data representative of measured temperature);
 - compare the measured temperature with a first predetermined threshold temperature (Page 2 ll. 27-29: in response to the temperature signal indicating that the temperature exceeds a first threshold temperature signal value; if exceeding then there’s comparing); and 
- if the measured temperature is greater than the first predetermined threshold temperature (Page 2 ll. 27-29: in response to the temperature signal indicating that the temperature exceeds a first threshold temperature signal value), cause a charging current delivered from the external power (line 23: charging station as power source to charge the rechargeable battery 105; Page 4 ll. 4-5: a source of charging current, a charging point 300) supply to the battery pack to be reduced (Page 2 ll. 28-29: the charging current is tapered down as a function of increasing temperature and Page 2 line 31- page 3 line 6: a threshold temperature for example 42 ⁰C… the controller 103, , comprised in the BMS 10, may further throttle current so that less current is supplied to the battery for example 42 ⁰C) to prolong the life of the battery pack (Page 3 ll. 13-14: without damaging the battery).   
Irish doesn’t explicitly teach a valve or damper to be actuated via the shaft.
However, Lilly teaches a valve to be actuated and controlled thus attached to motor via a shaft and a main supply shutoff, thus main shutdown (see Abstract).
Given the teaching of Lilly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor driven industrial actuator device of Irish with a valve system for a residential utility supply system.

Regarding claim 21, Irish teaches:
A battery management module according to claim 20 configurable to operate in a plurality of modes (high temperature and low temperature), events (when battery charging fast or slow) and actions of operation (FET ON or FET OFF) in addition to a shutdown mode (Page 3 line 9: no current; thus shutdown mode).  

Regarding claim 22, Irish teaches:
A battery management module according to claim 21, wherein the plurality of modes, events and actions of operation include battery actuation and self-contained modes; mains shutdown, battery shutdown and battery actuation events (abstract: stop the charging current as a function of increasing or decreasing temperature).  

Regarding claim 24, Irish teaches:
A battery management module according to claim 20, wherein during charging of the battery pack, the battery management module is configured to receive data representative of a measured life and cell impedance of the battery pack, compare the data with a predetermined profile of performance, and if the measured cell impedance is greater than the predetermined profile, cause a charge voltage thereto to be reduced (abstract: cells of the battery are balanced based on an indicated level of charge of each cell. Cells may be balanced in response to the value of the charging current or a cell voltage).  

Regarding claim 25, Irish teaches:
A battery management module according to claim 20, wherein during discharge (abstract: during discharge) of the battery pack, said battery management module is configured to receive data representative of a measured temperature associated with the battery pack, compare the measured temperature with a second predetermined threshold temperature and, if the measured temperature is less than the second predetermined threshold temperature, cause a discharge lower voltage limit ((abstract: stop the charging current as a function of increasing or decreasing temperature) to be reduced.  

Regarding claim 27, Irish teaches:
A battery management module according to claim 20, configured to detect and determine the validity of the external power supply and:
 (iv) if the external power supply is valid and a valid shutdown command has been received, cause an external power supply powered shutdown event to be effected (abstract: stop the charging current as a function of increasing or decreasing temperature); and 
(v) if (a) the external power supply is not valid or determined to become invalid, (b) a valid shutdown command has been received,(if the charge port is not plugged in there is not external power) (c)  a mains shutdown event is underway, (d) any combination of (a), (b), and (c), switch from the external power supply powered shutdown event to a battery shutdown event causing said battery to be discharged (abstract: discharging).  

Regarding claim 28, Irish teaches:
A battery management module according to claim 20 , configured to enable a motor-driven actuator device to operate normally, with the battery pack in either an idle or charge state unless (Page 6 ll.-7) (a) the external power supply is determined to be invalid, (b) a valid shutdown command is received (once the rechargeable battery is charged), or (c) a combination of (a) and (b), such that an external power supply powered shutdown event or a battery shutdown event is effected accordingly (Page 6).  

Regarding claim 29, Irish teaches:
A battery management module according to claim 20, further configured to:
 - check the status of the battery pack for any one or more parameters selected from: cell status, rate of degradation, service requirements, maintenance requirements, or combinations thereof (abstract and Page 6); 
- generate data representative of the one or more parameters (Page 6 ll. 4-7: certain voltage level as indicated); and
 - report said data on a local display means (display on the vehicle’s screen), to a remote location (seat of the driver) via communication means selected from wired or wireless communication means.  

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has argued on page 14 that the reference Irish doesn’t disclose any arrangement for connecting the external power supply to anything other than the battery for recharging.
Examiner disagrees. From the new amended claim 1 the motor driven industrial actuator device comprises an input for receiving an external power supply, a battery pack being electrically connectable to the external power supply for charging. Thus , the battery is the one connected to the external power supply. Irish in Fig. 5 shows a charging port 305 comprised in the charging point 300 and electrically connected to the battery pack 100.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                         10/26/2022
                                                                                                                                                                                        /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846